DETAILED ACTION 
The amendment submitted on December 22, 2020 has been entered.  Claims 1-24 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  This communication includes at least one new basis for rejection that was neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement (IDS), so this action is non-final.  See MPEP 706.07(a).  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Withdrawn Rejections 
The rejection of claim 25 under 35 U.S.C. 112(b) as being indefinite is withdrawn because the claim has been cancelled.  
The rejection of claims 1-25 for double patenting as being unpatentable over US Patent No. 10,695,304 B2 is withdrawn because the terminal disclaimer submitted on December 22, 2020 has been accepted.  The provisional rejection of claims 1-25 for double patenting over copending Application Nos. 16/830,637 and 16/832,153 is likewise withdrawn.  
New Grounds for Rejection Claim Rejections – 35 USC § 102/103 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alterna-tive, under 35 U.S.C. 103 as obvious over Young (WO 99/38502 A1).  
Young (cited in applicant’s IDS) discloses a using “substantially pure” (p. 7, l. 9) (S)(+)-bu-propion1 for the treatment of “attention-deficit or conduct disorders” (abstract), including AD/HD (p. 4, l. 7) in children (p. 4, l. 4), “while avoiding the concomitant liability of adverse [e]ffects associated with the administration of racemic bupropion” (p. 9, ll. 5-11).  The reference further discloses administering pharmaceutical compositions of this drug (p. 16, ll. 3-32), wherein “preferably” the composition is in the form of a “tablet … or capsule [that] contains … about 50 mg, about 75 mg, [or] about 100 mg … of active ingredient,” (p. 16, ll. 29-32), which dosage amounts are within the range recited in instant claim 1.  The reference further discloses admin-istering “optically pure (+)-isomer of bupropion” (p. 7, ll. 33-34), which appears to be within the 
To the extent that the claimed dosage amounts are not specifically disclosed by the reference, they nevertheless would have been prima facie obvious when the reference is consid-ered as a whole for substantially the same reasons as discussed in the rejection above, especially in view of the following disclosure in Young (p. 13, ll. 2-15; emphasis added): 
In general, the recommended daily dose range for the conditions described herein lies within the range of from about 10 mg to about 750 mg per day, generally divided equally into doses given three or four times a day.  Preferably, a daily dose range should be between 50 mg and 600 mg per day, usually divided equally into a three or four times a day dosing.  Most preferably, a daily dose range should be between 60 mg and 450 mg per day, usually divided equally into a three times or a four times a day dosing.  It may be necessary to use dosages outside these ranges in some cases.  The physician will know how to increase, decrease or interrupt treatment based upon patient response.  
Note that these dosage amounts substantially overlap with the dosage amounts of the instant claims.  To the extent that Young does not specifically disclose dosage amounts within the scope of the instant claims, they nevertheless appear to be prima facie obvious.  This is because one need not even know or understand the pharmacokinetic parameters, such as Cmax or Cmin, recited in the instant claims in order to determine an optimal dosage amount.  Indeed, Young (p. 13, ll. 12-14) explains that “[t]he physician will know how to increase, decrease or interrupt treat-ment based upon patient response,” optimization of dosage amount being a matter of routine experimentation well known in the pharmaceutical arts.  It appears that by optimizing the dosage amounts in this manner, one necessarily also meets the limitations of claims 7-11, 16, and 18-19.  Note that Young does not require determining any Cmax or Cmin; instead, Young explains that one should determine an appropriate dosage amount using the skills of routine clinical medicine.  It is implicit in Young that one need not actually know the Cmax or Cmin in order to optimize the dosage amount.  See MPEP 2112.  

The examiner appreciates that applicant has apparently discovered a mechanistic expla-nation underlying the process of dosage optimization, but it is nevertheless an ordinary exercise in dosage optimization, which would have been well known to a physician.  The point of Young, after all, is to provide a useful therapy, and the reference explains that the “physician will know how to” (p. 11, l. 13) figure out an optimal dosage amount.  The process of dosage optimization discussed by Young does not become patentable because applicant has identified a previously unappreciated property or a scientific explanation for the optimization process.  The claiming of a new function or unknown property that is inherently present in the prior art, although not necessarily specifically disclosed therein, does not make the present claims patentable.  See MPEP 2112(I).  
The disclosure of Young would have informed one of a method of treating AD/HD with (S)-bupropion, and determining an optimal dosage amount would have been a matter of routine experimentation and therefore prima facie obvious for the reasons explained above.  That is the examiner’s rational for concluding that subject matter within the scope of the instant claims is prima facie obvious.  The examiner acknowledges that applicant has apparently arrived at this same result by a process involving measuring and comparing the Cmax and Cmin of (R)- and (S)-bupropion, as well as measuring the metabolite (R,R)-hydroxybupropion.  It is nevertheless proper for the examiner to reject claims based upon a reason or motivation to modify a prior art reference in order to arrive at the same result but for a different purpose or to solve a different 
For the foregoing reasons, the examiner concludes that the ordinary process of dosage optimization, well known in the pharmaceutical arts, within the general teachings of Young would have led one to subject matter within the scope of the instant claims.  The burden now shifts to applicant to show a patentable difference—if any—between the teachings of Young and the claims at issue.  See MPEP 2112(V).  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably on the afternoon of a Tuesday or Thursday, and are available in-person at the examiner’s office in Alex-andria or by telephone or video conferencing.  To schedule an interview, please use the Auto-mated Interview Request system at www.uspto.gov/interviewpractice.  Information regard-ing the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 “(+)-bupropion” is the same thing as “(S)-bupropion,” see, e.g., WO 2012/118562 A1 by Khan (cited in applicant’s IDS) at para. 0025.